Opinion of the Court
Homer FERGUSON, Judge:
The unauthorized absence of the accused- from his unit for a period of seven months resulted in his trial by general court-martial, in which he was found guilty of desertion, in violation of Article 85, Uniform Code of Military Justice, 10 USC § 885. The conviction must be reversed for the reasons stated in United States v Cothern, 8 USCMA 158, 23 CMR 382, and United States v Soccio, 8 USCMA 477, 24 CMR 287. The record is returned to The Judge Advocate General of the Navy for reference to a board of review. The board, in its discretion, may affirm the lesser offense of absence without leave and reassess the sentence, or it may order a rehearing on the desertion charge.
Chief Judge Quinn concurs.